Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-40 are presented for examination. 
Claims 1-20 are cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,812,499. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Teeple (US pat. App. Pub. 20160308898) and in view of Israel (US pat. App. Pub. 20180248893).  
5.	As per claims 21, 29, and 37, Teeple discloses a computer-implemented method, a system, and one or more non-transitory computer-readable storage media for detecting and identifying advanced persistent threats (APTs) in networks, the method being executed by one or more processors and comprising: receiving first domain activity data from a first network domain and second domain activity data from a second network domain, the first domain activity data and the second domain activity data including a plurality of alerts from the respective first and second network domains, each alert of the plurality of alerts resulting from one or more detected events in the respective first or second network domains (paragraphs: 6-8, 48, 60, 61, and 67; wherein it emphasizes when the malicious activities happens in the network then it receives first domain activity data from a first network domain and second domain activity data from a second network domain, the first and the second domain activity data including alerts from the respective first and second network domains); determining, for each alert of the plurality of alerts, a respective classification of the alert with respect to a cyber kill chain; determining, a dependency for each of one or more pairs of alerts, wherein the dependency of each pair of alerts depends in part on the respective the alerts in the pair of alerts and wherein each dependency defines a relationship between the pair of alerts; and generating, from the plurality of alerts, a graphical visualization of the plurality of alerts, the graphical visualization comprising a plurality of nodes, and edges between nodes, each node corresponding to the cyber kill chain, and representing at least one classified alert, and each edge representing a dependency defining a relationship between the classified alerts (paragraphs: 70-76, 82, 83, 85, 87-90). Although, Teeple mentions about determining, for each alert of the plurality of alerts, the alert with respect to a cyber kill chain. He does not specifically disclose classification of alert. In the same field of endeavor, Israel discloses determining, for each alert of the plurality of alerts, a classification of the alert with respect to a cyber kill chain (paragraphs: 10, 26-30, 35-40, and 50).  
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Israel’s teachings of determining, for each alert of the plurality of alerts, a classification of the alert with respect to a cyber kill chain with the teachings of Teeple, for the purpose of effectively protecting domain activities from unauthorized intruders.   
6.	As per claim 22, Teeple discloses the method, wherein the dependency of the pair of alerts includes a prerequisite dependency or a consequence dependency between the pair of alerts (paragraphs: 9, 61, 77).
7.	As per claim 23, Teeple discloses the method, wherein an alert of the plurality of alerts comprises a plurality of dependencies, each dependency of the plurality of dependencies defining a relationship to a different alert of the plurality of alerts (paragraphs: 6, 53, 71).
8.	As per claim 24, Teeple discloses the method, wherein classifying the alert with respect to the cyber kill chain comprises classifying the alert as indicative of one or more steps of an IT cyber kill chain and/or an ICS cyber kill chain (paragraphs: 10, 57, 82).
9.	As per claim 25, Teeple discloses the method, wherein classifying the alert with respect to the cyber kill chain comprises utilizing an attack path database (paragraphs: 26, 65, 74).
10.	As per claim 26, Teeple discloses the method, wherein generating the graphical visualization of the plurality of alerts further comprises generating an adversary prediction model, wherein for at least one alert of the plurality of alerts a prediction is made of one or more steps that an adversary may take based at least in part on the graphical visualization (paragraphs: 48, 67, 88).
11.	As per claim 27, Teeple discloses the method, wherein determining the dependency for each of one or more pairs of alerts comprises determining that a first timestamp for a first alert of the one or more pairs of alerts and a second timestamp for a second alert of the one or more pairs of alerts are within a time threshold value (paragraphs: 8, 59, 72).
12.	As per claim 28, Teeple discloses the method, wherein determining, for each alert of the plurality of alerts, the classification of the alert with respect to the cyber kill chain comprises: receiving enriched alerts appended with additional information from one or more of local devices and threat intelligence data from a threat knowledge database; and classifying the alert based in part on the additional information (paragraphs: 7, 52, 83).
13.	 Claims 30-36, and 38-40 are listed all the same elements of claims 22-28. Therefore, the supporting rationales of the rejection to claims 22-28 apply equally as well to claims 30-36, and 38-40. 
Citation of References
14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:   
KYLE et al (US pat. app. Pub. 20190098036): discusses detecting cyber-attacks by selecting a group of users and monitoring those user's computer systems for behavior that indicates a series of actions reflecting behavior indicative of a cyber-attack.  
Bhalotra et al (US pat. 10397255): elaborates that models that incorporate summarizations of data sets that represent observed benign operating signals and malicious operating signals for the designated application operating within the designated container. Risks associated with the operating signals are characterized.  
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436